DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 5-6 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.
Applicant’s election without traverse of claims 1-4, 7 and 8 in the reply filed on 12/17/2021 is acknowledged.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-107123 filed 06/07/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is a non-final action for application Serial No. 16/894,736 filed on 06/05/2020. Claim(s) 1-4, 7 and 8 have been examined and fully considered. 
Claim(s) 1-4, 7 and 8 are pending in Instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 8-9 recites the limitation "the detected lanes".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (US 9,418,546 B1) in view of Miki Hara (JP2010277518A; the citations are based on the provided English Translation; hereinafter referred to as Hara), and further view of Uchiyama et al. (5,727,093), and still further view of Kang et al. (US 2019/0095722).
	Regarding claim 1, Whiting discloses a map generation device comprising: 
	a processor (see at least col. 4, lines 21-22, one or more processors 189) configured to: 	extract, by inputting an image in which a road is represented to a classifier that outputs (see at least col, 5, lines 4-13, At step 152, the model 150 extracts multi-dimensional spatial features 154, and then learns statistical thresholds for background characteristics 153 (not shown) at step 156. This results in an adaptive model of the background 155 of the identified traffic detection zone 103 that is continuously generated and adjusted as additional input data 130 is ingested into the multi-object zonal traffic detection framework 100. Through this process, the present invention continually learns what objects are part of the background 155 for subsequent differentiation in the classification module 186; col. 7, lines 26-33, the classification analysis 160 in the present invention, the statistical classifier may be trained through many training samples (such as car samples, bicycle/motorcycle samples, pedestrian samples, truck samples and samples of different kinds of background. After the supervised classifier is trained, it is able to identify different objects 101 from newly input images as cars, bicycles, pedestrians, etc. based on what has been learned from the training), for each pixel of the image, a type of a feature object on the road represented by the pixel (see at least col. 6, lines 18-23, Object type features are used to identify an object by applying several different analyses to data points in the temporal 20 information 138 and the spatial information 139. In the case of pixels as data points, these include a pixel texture analysis 162, a pixel intensity analysis 163, a pixel shape analysis 164, and a pixel edge analysis 165), a pixel representing a boundary feature object that represents a boundary of a lane among feature objects on the road (see at least col. 5, lines 14-25, Background characteristics 153 include one or more of a roadway surface, roadway or lane markings, and roadway 15 shadows within the identified traffic detection zone 103. These may include permanent and temporary characteristics as well as items which change overtime at different rates. For example, other background characteristics 153 may include temporary items such as road markers or traffic cones which are placed for an extended or particular period of time within the identified traffic detection zone 103. Also, a roadway surface may include a surface texture, permanent markings or fixtures, tree shadows, and building shadows which may have only minimal or slow changes over a certain period of time. The detection zone background learning model 150 looks at specific multi-dimensional data point attributes 151 in the input data 130 collected by the one or more sensors 132 to identify background characteristics 153 and learn what may be part of the background 155. Examples of these multidimensional data point attributes 151 include a pixel histogram, directional edges, and a gray scale mean. Other examples include a motion analysis (optical flow), frame difference data, and corner features).
	Whiting does not explicitly teach
	calculate a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point; 
	detect each of the calculated Voronoi boundaries as one lane; and 
	generate map information representing each of the detected lanes.
	However, in the same field of endeavor, Hara teaches 
the control unit may adopt a configuration in which the selectable area is adjusted by calculating a Voronoi boundary having the boundary line of the selectable item as a base point” and Para. [0048], “FIG. 7 shows an example of the adjustment result of the selectable area by the  information processing apparatus 100 according to the present embodiment. The left side in FIG. 7 shows the shape (that is, the display area) and the selectable area of the selectable item at a certain time t1, and the right side shows the display area and the selectable area at the time t2 after adjusting only the selectable area show. Here, on both the left side and the right side, the square areas a, b, c, d, and e indicate display areas, respectively, and since these display areas are not subject to adjustment, there is no change between the left side and the right side and they are the same. On the other hand, the selectable areas A, B, C, D, and E set to include and surround the display areas a, b, c, d, and e are changed by adjusting the selectable areas”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught by Whiting and combine calculate a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point as taught by Hara. One of ordinary skill in the art would have been motivated to make this modification in order to convey by adjusting only the selectable area of the display area and the selectable area in this way, it is possible to avoid the harmful effects of adjusting both the display area and the selectable area as in the past (see at least Para. [0013]).
	
Neither Whiting nor Hara explicitly teach
	detect each of the … boundaries as one lane; and 
	generate map information representing each of the detected lanes.
	However, in the same field of endeavor, Kang teaches
	detect each of the … boundaries as one lane (see at least Figure 7; Para. [0115], FIG. 7 is a diagram illustrating an example of a driving lane identifying method to be performed by recognizing a centerline. FIG. 7 illustrates an input image 710 of a two-way six-lane road, and a multi-virtual lane 730 generated in response to the input image 710. An arrow indicated in each lane of the multi-virtual lane 730 indicates a traveling direction of a vehicle included in the input image 710; and Para. [0162]);
	generate map information representing each of the detected lanes (see at least Para. [0168], The processor 1930 may extract a road marking from the input image, and generate a multi-virtual lane using the extracted road marking and a segmentation image obtained by segmenting the input image into objects included in the input image based on a semantic unit. The processor 1930 may identify a driving lane along which the vehicle is traveling based on a relative location in the multi-virtual lane).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught by Whiting in view of Hara and combine detect each of the … boundaries as one lane; and generate map information representing each of the detected lanes as taught by Kang. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the driving lane identifying apparatus may more accurately determine a relative location of the driving lane by road on which the vehicle is traveling and a number of lanes (see at least Para. [0106]).
	Regarding claim 7, recites analogous limitations that are present in claim 1, therefore claim 7 would be rejected for similar reasons above. 
	Regarding claim 8, recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting in view of Hara and Kang  as applied to claim 1 above, and further in view of Yoshida (US 2020/0370915).
	Regarding claim 2, the combination of Whiting, Hara and Kang teaches the map generation device according to claim 1, where Hara teaches 
	wherein the processor is further configured to detect a predetermined region including a point including a point (see at least Para. [0015], lines 2-5, the control unit may adopt a configuration in which the selectable area is adjusted by calculating a Voronoi boundary having the boundary line of the selectable item as a base point. Further, the control unit has a configuration in which the domain that includes at least one of the predefined coordinates, area, and shape is set as the limit area) where two or more of the Voronoi boundaries (see at least Figure 7)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught in the combination of Whiting, Hara and Kang and combine wherein the processor is further configured to detect a predetermined region including a point voronoi boundaries… as taught by Hara. One of ordinary skill in the art would have been motivated to make this modification in order to convey by 
	Neither Whiting nor Hara, or Kang teach
	…where two or more of the…points intersect each other as an intersection area.
	However, in the same field of endeavor, Yoshida teaches
	…where two or more of the…points intersect each other as an intersection area (see at least Figure 3; Para. [0083], “As illustrated in FIG. 3, a plurality of latitude - longitude points are set on the roads. The latitude - longitude points are each a point at which a latitude and longitude of a portion are extracted, such as points extracted at an arbitrary spacing, a central portion of an intersection, and a curved portion of a curved road”; Para. [0085]; and Para. [0089], “In step S205, the characteristic extraction unit 140 determines roads from the edge of the feature , and determines intersecting of the roads” and Para. [0090], “When intersecting of the roads is determined, the characteristic extraction unit 140 recognizes the intersecting as an intersection , and obtains the number of intersecting roads and the angle between the roads”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught by combination of Whiting, Hara and Kang and combine …where two or more of the … intersect each other as an intersection area as taught by Yoshida. One of ordinary skill in the art would have been motivated to make this modification in order to convey to determine points intersecting for the vehicle to take for traveling utilizing the mapping generation device (see at least Abstract).
	Regarding claim 3, the combination of Whiting, Hara, Kang and Yoshida teaches the map generation device according to claim 2. Whiting further discloses
At step 152, the model 150 extracts multi-dimensional spatial features 154, and then learns statistical thresholds for background characteristics 153 (not shown) at step 156. This results in an adaptive model of the background 155 of the identified traffic detection zone 103) a pixel representing a regulation feature object (see at least col. 6, lines 18-23, Object type features are used to identify an object by applying several different analyses to data points in the temporal 20 information 138 and the spatial information 139. In the case of pixels as data points, these include a pixel texture analysis 162, a pixel intensity analysis 163, a pixel shape analysis 164, and a pixel edge analysis 165) representing a traffic regulation among feature objects on the road (see at least col. 5, lines 14-22, Background characteristics 153 include one or more of a roadway surface, roadway or lane markings, and roadway shadows within the identified traffic detection zone 103. These may include permanent and temporary characteristics as well as items which change overtime at different rates. For example, other background characteristics 153 may include temporary items such as road markers or traffic cones which are placed for an extended or particular period of time within the identified traffic detection zone 103); and 
	associate, for each of the detected lanes, a traffic regulation represented by the regulation feature object on the lane with the lane (see at least col. 5, lines 14-22, “Background characteristics 153 include one or more of a roadway surface, roadway or lane markings, and roadway shadows within the identified traffic detection zone 103. These may include permanent and temporary characteristics as well as items which change overtime at different rates. For example, other background characteristics 153 may include temporary items such as road markers or traffic cones which are placed for an extended or particular period of time within the identified traffic detection zone 103”).  
	In further support, Kang teaches
	associate, for each of the detected lanes, a traffic regulation represented by the regulation feature object on the lane with the lane (see at least Para. [0079], In operation 120, the driving lane identifying apparatus extracts a road marking from the input image. The road marking refers to a marking indicated on a surface of a road on which a vehicle travels. The road marking may include lines including, for example, a no-passing line, a double line, a passing line, a centerline including a broken line by which a vehicle is allowed to change a driving lane and a solid line by which a vehicle is not allowed to change a driving lane, a zigzag line for slow driving, a bus-only lane demarcating line, and a sidewalk demarcating line, and include road signs indicating directions, mileposts, boundary signs, and any of the lines described above. In an example, the road marking include with signs or symbols, such as, for example, an uphill slope sign, a crosswalk ahead sign, a slow sign, a speed limit sign, a turning lane sign, and a no stop sign, and/or with characters, for example, children protection zone and slow down. The lines may also include a line that demarcates a lane, for example, a lane boundary line. Such various examples of the road marking are illustrated in FIGS. 17A and 17B).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught in the combination of Whiting, Hara, Kang and Yoshida and combine associate, for each of the detected lanes, a traffic regulation represented by the regulation feature object on the lane with the lane as taught by Kang. One of ordinary skill in the art would have been motivated to make this modification in 
	Regarding claim 4, the combination of Whiting, Hara, Kang and Yoshida teaches the map generation device according to claim 3. Neither Whiting nor Hara or Yoshida teaches
	wherein the processor associates a traffic regulation related to an intersection with the intersection area closest to the regulation feature object representing the traffic regulation related to the intersection.
	However, in the same field of endeavor, Kang teaches
	wherein the processor associates a traffic regulation related to an intersection with the intersection area closest to the regulation feature object representing the traffic regulation related to the intersection (see at least Para. [0079], In operation 120, the driving lane identifying apparatus extracts a road marking from the input image. The road marking refers to a marking indicated on a surface of a road on which a vehicle travels. The road marking may include lines including, for example, a no-passing line, a double line, a passing line, a centerline including a broken line by which a vehicle is allowed to change a driving lane and a solid line by which a vehicle is not allowed to change a driving lane, a zigzag line for slow driving, a bus-only lane demarcating line, and a sidewalk demarcating line, and include road signs indicating directions, mileposts, boundary signs, and any of the lines described above. In an example, the road marking include with signs or symbols, such as, for example, an uphill slope sign, a crosswalk ahead sign, a slow sign, a speed limit sign, a turning lane sign, and a no stop sign, and/or with characters, for example, children protection zone and slow down. The lines may also include a line that demarcates a lane, for example, a lane boundary line. Such various examples of the road marking are illustrated in FIGS. 17A and 17B. *** Examiner interprets that citation indicates the intersection area closest where lane markings such as a zigzag line for slow driving, a bus-only lane demarcating line, and a sidewalk demarcating line, and include road signs are detected representing the traffic regulation related to the intersection ).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the map generation device as taught in the combination of Whiting, Hara, Kang and Yoshida and combine wherein the processor associates a traffic regulation related to an intersection with the intersection area closest to the regulation feature object representing the traffic regulation related to the intersection as taught by Kang. One of ordinary skill in the art would have been motivated to make this modification in order to convey that an input image with a narrow viewing angle, and may not be readily applied to determine information for an entire road and localize a vehicle. Also, the ACC may control a speed of a vehicle only based on another vehicle traveling ahead of the vehicle on a same lane, and thus, may not recognize or process an entire structure of a road on which the vehicle is traveling (see at least Para. [0003], lines 12-19).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/7/2022